Citation Nr: 0943095	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
residuals of an inferior fusion C4-C5 from May 25, 2004 to 
the present.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, mother




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2007 decision and remand, the Board denied the 
first issue and remanded the TDIU claim.  Pursuant to a 
February 2008 Joint Remand by the Veteran and the VA, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's March 2007 decision as to the cervical 
spine rating issue and remanded the case to the Board in 
March 2008.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion For Remand, the VA and the Veteran noted 
that the Board failed to adequately address the question of 
whether referral for extraschedular consideration under 38 
C.F.R. § 3.321(a) is warranted.  The parties noted that a 
September 2006 Social Security Administration (SSA) decision 
determined that the Veteran was unable to work due to 
disabilities to his service connected cervical spine and his 
non-service-connected lumbar spine.  The parties also noted a 
September 2003 treatment report in which the examiner stated 
that the Veteran "had been previously treated with a 
cervical laminectomy for a C4-5 disc herniation, but has 
continued to have pain since then.  The patient was 
discharged from the army last year and has been unable to 
work due to the pain."  An October 2003 VA examiner noted 
that the Veteran had a "chronic pain problem" following 
neck surgery; and that "[c]urrently he is disabled and out 
of work."  Finally, a June 2004 VA examiner referred to the 
Veteran's neck disability and stated that he was 
unemployable.  The parties noted that "when a claimant has 
both service-connected and non-service-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability."  

The Board finds that a VA examination is required to comply 
with the directions set forth in the Joint Remand.  Moreover, 
action under 38 C.F.R. § 3.321(b) is necessary to comply with 
the Joint Remand.  In this regard, the threshold for referral 
for an extraschedular rating under 38 C.F.R. § 3.321(b) is 
lower than that for TDIU under 38 C.F.R. § 4.16(b).  See 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994); see also 
VAOGCPREC 6-96 (August 16, 1996).  Under 38 C.F.R. 
§ 3.321(b), the Veteran need only show marked interference 
with employment or frequent hospitalizations, not difficulty 
in obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).

Following the VA examination, the RO should refer the claim 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service in order to determine 
whether justice requires assignment of an extraschedular 
rating under 38 C.F.R. § 3.321.

In accordance with the provisions of the Joint Remand, the RO 
should also address the issue of whether a separate rating is 
warranted for the Veteran's surgical scar (which the June 
2004 examiner noted was on the back of the Veteran's neck and 
was caused by the cervical laminectomy surgery).  

The Board once again notes that the TDIU claim is intertwined 
with the Veteran's increased rating claim for residuals of an 
inferior fusion C4-C5.  Since the claim is intertwined with 
another claim that is currently on appeal, the Board finds 
that it must be remanded for development and adjudication 
consistent with the findings Under Secretary for Benefits or 
the Director of the Compensation and Pension Service.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  To that 
end, the Board finds that the RO should also refer the issue 
of entitlement to a TDIU to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service.

The case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for 
VA spine and scar examination(s).  The 
claims file must be made available to the 
examiner(s) for review.  Any special 
tests deemed medically advisable should 
be conducted.  Range of motion testing 
should be conducted, and if possible, the 
examiner should report (in degrees) the 
point in range of motion testing where 
motion is limited by pain.  The examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination, including during flare-
ups.  The examiner should differentiate 
between impairment caused by the 
Veteran's cervical spine disability 
(which is service connected) and the 
Veteran's lumbar spine disability (which 
is not).  If unable to do so, the 
examiner should so state.

The Veteran's cervical surgical scar 
should also be described and all residual 
disability due to the scar reported to 
allow for application of VA rating 
criteria for such scar.

2.  After completion of the above, the RO 
should refer the cervical spine rating 
claim and the TDIU claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service in 
order to determine whether justice 
requires assignment of an extraschedular 
rating under 38 C.F.R. § 3.321 and/or a 
TDIU.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is 
warranted for the Veteran's residuals of 
an inferior fusion C4-C5, whether a 
separate rating is warranted for the 
cervical spine scar, and whether 
entitlement to TDIU is warranted.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



